The record showed a proceeding by summons (under the act of 1833,) against Moses Rash, a constable, "for neglecting as by law required, to make return of his proceedings on execution process against Andrew Mitchell, to show cause why an execution should not issue against him for eleven dollars and twenty cents, principal; two dollars and sixty-five cents interest, and seventy-five cents costs, being the amount of the original execution, Parris vs. Mitchell:" which execution was issued by Justice Coverdale, July 13, 1839; returnable 28th September next, "and delivered to Harper and Moore security."
Exceptions: — 1. That the execution was never delivered to Rash as constable, but to Harper and Moore, sureties, as appears of record.
2. That the execution was issued by Justice Coverdale, and the summons by another and not the same justice of the peace.
The judgment was reversed on the first exception. 8 vol. 265.